DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 8-16, and 18-20 are pending.  Claims 1-3, 5, 8, 10, 12-14, 18, and 20 are amended and claims 7 and 17 have been cancelled without prejudice.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 12, and 20 are directed to a virtual character control method, a virtual character control apparatus non-transitory computer storage medium, storing program code executable by a processor comprising displaying a user interface (UI) of the application program, the UI comprising a virtual environment image and a movement control superimposed and being placed within the virtual environment image, and the virtual environment image being an image of a virtual environment, including a virtual character, observed from a perspective, the movement control being a single icon for receiving a user pressure operation.   
More specifically, regarding independent Claims 1, 12, and 20, none of the cited prior art discloses or teaches a movement control being a single icon for a receiving a user pressure operation being a sliding operation wherein the trigger condition comprises a first condition that a duration of the second pressure operation is greater than a first 
The closest prior art of record, Hammontree et al. (US 2013/0084980 A1) discloses a virtual character control method, apparatus, and stored program code comprising displaying an UI interface of the application program comprising a virtual environment image and a movement control superimposed and being placed within the virtual environment image including a virtual character, observed from a perspective and the movement control being a single icon for receiving a user pressure operation (see Hammontree, Fig. 5, 0021-0024).  However, the prior art does not fairly teach or suggest upon receiving a second pressure operation with respect to the same movement control, the second pressure operation being a sliding operation having a pressure greater than the pressure threshold, and controlling, based on the second pressure operation satisfying a trigger condition, the virtual character to perform a target action in the virtual environment, the target action being an action of a different type from an action performed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715